Opinion by
Mr. Justice Mestrezat,
For the reasons stated in the opinion this day filed in Ellwanger v. Moore, ante, p. 234, the order discharging the rule to strike 3off the writ of fieri facias is reversed and the rule is now made absolute and the writ is set aside. The judgment of the court below against the garnishees is so far modified as to restrain its collection until the interest, if any, of the defendant in the estate of Andrew M. Moore, deceased, is due and payable; and as thus modified, the judgment is affirmed. The costs of this appeal to be paid by the appellee.